DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 12/30/2021, with respect to claims 4-9, 11-14, 16, 50-53, 55, 56 and 58-63 have been fully considered and are persuasive.  The rejections of claims 4-9, 11-14, 16, 50-53, 55, 56 and 58-63 has been withdrawn. 

Allowable Subject Matter
Claims 4-9, 11-14, 16, 50-53, 55, 56 and 58-63 are allowed.

The following is an examiner’s statement of reasons for allowance: the combination of limitations in independent claims including
claim 4, receiving a request form other trusted code of a secure enclave of another computing system to provide the transaction,
claim 11, wherein the untrusted code retrieves the encrypted form of the other transaction from the data store and provides the encrypted form to the trusted code and the trusted code decrypts the encrypted form,
claim 12, requesting other trusted code of a secure enclave of another computing device to provide the other transaction wherein the encrypted form of the other transaction is provided by from the other code,
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/William J. Goodchild/Primary Examiner, Art Unit 2433